*1069OPINION.
Artjndell :
The foregoing facts have been' found from the admissions contained in respondent’s answer and a stipulation filed. No evidence was offered to show that the amounts covered by the dividend checks were not unqualifiedly subject to petitioner’s demand in the year in which the respondent included them in income. See section 201 (e), Revenue Act of 1921. The respondent’s determination must accordingly be affirmed. Cf. Hiram C. Wilson, 17 B. T. A. 976; Commissioner v. Bingham, 35 Fed. (2d) 503.

Decision will he entered for the respondent.